Citation Nr: 0634038	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for congenital 
condition of the right foot (claimed as rheumatoid arthritis 
and arthritis of the feet).

2.  Entitlement to service connection for arthritis, neck.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to July 1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  

The Board notes that the veteran wrote in April 2003 
correspondence that he did not recall being previously denied 
for arthritis of the feet and could not find a letter 
regarding such denial.  The record, however, clearly shows 
that the RO initially denied the veteran's claim for service 
connection of a congenital deformity of the right foot in a 
November 1970 rating decision and subsequently sent 
notification of the decision in December 1970 to the last 
known address of the veteran.  See Cross v. Brown, 9 Vet. 
App. 18, 19 (1996) (explaining that absent evidence that the 
veteran notified VA of a change of address and absent 
evidence that any notice sent to him at his last known 
address has been returned as undeliverable, VA is entitled to 
rely on that address.)  Nonetheless, the Board observes that 
the December 1970 notification letter did not additionally 
advise the veteran of his appellate rights with respect to 
the November 1970 RO rating decision.  Thus, the Board finds 
that such issue on appeal is properly characterized as 
entitlement to service connection for congenital condition of 
the right foot (claimed as rheumatoid arthritis and arthritis 
of the feet) and will be reviewed on a de novo basis.  
38 C.F.R. §§ 3.103(f), 19.25 (2006).   

The Board also notes that the veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge in 
April 2006.  The transcript of the hearing is associated with 
the claims file and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that new evidence pertaining to the 
appellate issues has been received since the issuance of the 
last supplemental statement of the case (SSOC) dated in 
January 2004.  The veteran was contacted by the Board and 
specifically asked whether he wished to waive initial review 
of this material by the regional office.  The veteran 
declined to do so in a response dated September 22, 2006.  
Accordingly, the Board must remand the matters on appeal to 
the RO for consideration of the newly submitted medical 
evidence and the issuance of a supplemental statement of the 
case.  38 C.F.R. §§ 19.9, 19.37, 20.1304(c) (2006).  

Accordingly, the case is REMANDED for the following action:

After consideration of any evidence 
submitted since the last SSOC and any 
additional notification and/or development 
deemed necessary, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



